Citation Nr: 0524798	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-11 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction (E.D.), claimed as secondary to diabetes 
mellitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a November 2001 decision by the RO in 
Wilmington, Delaware that, in pertinent part, denied service 
connection for a skin disorder, as secondary to herbicide 
exposure, and denied service connection for E.D.  This case 
also comes to the Board on appeal from an April 2003 rating 
decision which denied an increase in a 30 percent rating for 
PTSD.  A videoconference hearing was held before the 
undersigned Acting Veterans Law Judge in November 2004.  

The issues of entitlement to service connection for a skin 
disorder and E.D. are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's PTSD does not result in more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).
CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, and a February 2004 
statement of the case.  He was furnished with a VCAA letter 
in August 2001, as well as multiple other letters requesting 
evidence.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

The Board notes that the veteran has undergone multiple VA 
examinations, and VA and private medical records have been 
obtained.
 
The Board finds that the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  It appears that no additional evidence is 
forthcoming.  Therefore, under the circumstances, the Board 
finds that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

In a December 1996 rating decision, the RO established 
service connection for PTSD, and rated such 30 percent 
disabling.

In August 2001, the veteran submitted a claim for an 
increased rating for PTSD.

At a December 2001 VA psychiatric examination, the veteran 
reported that he had dreams of combat experiences.  He said 
that the frequency of such dreams had increased since 
September 11, 2001, and the ongoing military action.  He had 
intense guilt about the fact that he participated in combat, 
which was contrary to his religious beliefs.  He said he 
drank more excessively when he felt troubled in that way.  He 
reported that he had never married, but had been living with 
the same woman for the past 30 years, and had one daughter.  
He had been employed for approximately the past 30 years at a 
waste treatment plant, and was working full-time.  He denied 
current psychiatric treatment.

On examination, he was tiredly cooperative, alert, and 
oriented.  He was friendly and appropriate.  He mentioned 
that whenever there was any news coverage of wartime 
activities he tended to get emotional, sometimes sad and 
tearful, and he complained of insomnia.  He said he could not 
sleep, felt fatigued from not sleeping well, and felt he was 
not functioning well the next day.  He had cravings to resume 
drinking alcohol, and had in fact relapsed toward some degree 
of drinking, even though he knew that he should not do so due 
to other health conditions.  The diagnosis was PTSD of mild 
to moderate degree with startle reactions, dreams of combat 
and depressive moods, where work adjustment had been pretty 
good over a long period of time, and he maintained a long-
term relationship.  The global assessment of functioning 
(GAF) score was 61.

Subsequent VA medical records reflect ongoing treatment for 
PTSD, generally described as "stable."  A March 2002 
outpatient treatment record reflects that the veteran's major 
problem was sleep disturbance with nightmares.  He felt that 
this problem was related to his swing shift variation.  He 
had no previous psychiatric care and was on no psychiatric 
medication.  He rarely drank alcohol, and had worked as a 
plant operator at a water treatment plant where he had worked 
for almost 30 years.  He was distressed that security had not 
been tightened since September 11, 2001.  He had never 
married but lived with the same woman for almost 30 years.  
On examination, he was alert and correctly oriented.  His 
mood was euthymic, speech was clear, and there was good eye 
contact.  He was relevant and coherent, concentration and 
memory were intact.  Insight was adequate, and judgment was 
fair.  There was no evidence of a thought disorder.  The 
diagnostic impression was 30 percent service-connected for 
PTSD.  An April 2002 outpatient treatment note reflects that 
the veteran was neat, clean, logical, coherent, and pleasant, 
with clear thinking.  His affect was full and appropriate, 
concentration was good, there was good insight, mood was 
euthymic, and there was no suicidal or homicidal ideation.  
Medication was prescribed.

An October 2002 VA outpatient treatment record reflects that 
the veteran's companion died in September 2002, which was a 
shock to everyone.  The veteran reported that he was handling 
this event as best he could.  He had gone back to work as an 
environmental engineer.  On examination, he was neat, clean, 
pleasant, cooperative, logical, and coherent.  His thinking 
was clear with no hallucinations or delusions, his affect was 
full and appropriate to thought content, his mood was mildly 
depressed with no suicidal plans, his memory and 
concentration were intact, his concentration was good, and he 
had good insight.  

At a March 2003 VA psychiatric examination, the veteran 
reported that he continued to work as a waste plant operator, 
and continued to attend the VA mental health clinic.  The 
veteran reported that since his companion's death, he had 
increased difficulty with insomnia at night, and increased 
moods of depression.  The current news coverage of the war in 
Iraq disturbed him.  He reacted with a great deal of tension 
and anxiety to the news coverage and felt that "it all takes 
you back there", referring to his own experiences in Vietnam 
and prior news of terrorist attacks.  He also reported that 
his employer was downsizing, and that new employees had not 
been hired to replace the lost employees, which he felt 
resulted in unsafe working conditions.  He said he was 
constantly vigilant about hazardous possibilities at work, 
and that this added to his level of tension.  The examiner 
noted that the veteran's VA psychiatrist had recently 
increased the medications for the veteran's depression 
related to his PTSD.  The Axis I diagnosis was PTSD.  The 
examiner noted that psychosocial and environmental problems 
(Axis IV) included the circumstances of working in a 
hazardous facility, and the recent loss of his companion by 
traumatic sudden cancer in September 2002.  The GAF score was 
45, due to seriousness of symptoms.

An outpatient note from the VA mental health clinic dated the 
next day, in March 2003, reflects that the veteran was in 
good spirits, and was neat, clean, logical, coherent, and 
pleasant, with clear thinking.  His affect was full and 
appropriate, concentration and insight were good, his mood 
was euthymic, and there was no suicidal or homicidal 
ideation.  The veteran's psychiatric medications were 
renewed.  An October 2003 outpatient treatment record 
reflects that the veteran had circadian rhythm sleep disorder 
with insomnia secondary to shift worker-related sleep/wake 
irregularity and PTSD.  In October 2003, the veteran reported 
that he was working swing shifts, 12 hours per day.  He said 
he was feeling pretty good.  On examination, he was alert, 
and his attention and vigilance were unremarkable.  He was 
well-groomed and casually and neatly dressed.  He was 
pleasant and cooperative.  His affect was normal in range, he 
was euthymic, his speech was normal in rate, volume and flow, 
his thought process was coherent, he had no suicidal or 
homicidal ideation.  Cognition was grossly intact, and he was 
oriented times three.  Insight and judgment were intact.  The 
diagnosis was PTSD.

In a January 2004 treatment note, a private physician, T. C. 
M., MD, indicated that the veteran complained of snoring and 
apneic spells, and reported that his job involved shift work.  
He complained of sleep difficulties resulting from his shift 
work.  He also complained of occasional nightmares related to 
Vietnam which were also associated with insomnia.  He noted 
that the veteran had a diagnosis of depression and PTSD, and 
had been taking Celexa for about a year.  The veteran had not 
noticed any impressive decrease in depression (which was 
mild).  Pertinent diagnoses were obstructive sleep apnea 
syndrome, shift worker sleep disorder, and depression/PTSD.  
In a January 2004 note, Dr. M indicated that the veteran 
could not work the 6:00 p.m. to 6:00 a.m. shift, but could 
work the 6:00 a.m. to 6:00 p.m. shift.  A May 2004 private 
treatment note from Dr. M reflects that the veteran was 
diagnosed in part with obstructive sleep apnea syndrome, 
shift worker sleep disorder, and depression/PTSD.  Dr. M 
noted that in a recent continuous positive airway pressure 
(CPAP) sleep study, all snoring and significant respiratory 
events were eliminated, and the veteran slept rather well.  A 
prescription was given for CPAP equipment.  In a May 2004 
note, Dr. M indicated that the veteran was medically cleared 
to work during daytime hours, but not nighttime hours, due to 
a diagnosis of sleep apnea.  On a questionnaire from the 
veteran's employer, Dr. M stated that the veteran could not 
work the night shift due to a sleep disorder, and that 
working the night shift was medically deleterious to the 
veteran.

At a November 2004 Board hearing, the veteran essentially 
asserted that his PTSD was more disabling than currently 
evaluated.  He said he worked until June 2004, when he 
retired at age 62.  He said he was out on disability for six 
months prior to his 62nd birthday.  He said his disability 
leave was related to hypertension, diabetes, heart 
palpitations, and sleep apnea.  He said his job was stressful 
and the work conditions were dangerous.  He said he was more 
forgetful and repeated things.  He sometimes woke up, 
sweating, from nightmares, and his heart was beating quickly.  
He said he was off work twice for six months at a time for 
this condition.  He did not have too many friends, but he had 
a good relationship with his late companion, and with his 
daughter.  He said he currently took care of his house and 
tried to exercise.

Analysis

The veteran contends that his PTSD is more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

PTSD is rated 30 percent disabling when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for PTSD when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent disabling when it 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  he GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

A 51-60 GAF score indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2004); VAOPGCPREC 10-95.

The evidence shows regular outpatient treatment for PTSD, 
with medication but without hospitalization.  The VA 
examination in December 2001 resulted in an impression of 
mild to moderate disability resulting from PTSD.  The GAF 
score at that time was 61.  Records on file reflect that the 
veteran worked at the same job for about 30 years, until six 
months before his 62nd birthday, when he retired.  He lived 
with the same woman for about 30 years, and prior to her 
unexpected death in September 2002, they had a good 
relationship.  He said he had a good relationship with his 
adult daughter, but that he had few friends.  Outpatient VA 
treatment records from the mental health clinic generally 
reflect mild symptoms from PTSD.  Since the death of his 
companion, it appears that the veteran's symptoms from PTSD 
have worsened.  Medical records reflect that his sleep 
impairment has multiple causes, including non-service-
connected sleep apnea, and "shift worker sleep disorder," 
as well as PTSD.  At a March 2003 VA examination, the 
examiner indicated that the current GAF was 45, and that the 
veteran had psychosocial and environmental problems including 
the circumstances of working in a hazardous facility, and the 
recent loss of his companion by traumatic sudden cancer in 
September 2002.  A VA outpatient treatment record dated the 
next day reflected mild symptoms, as did another VA 
outpatient note dated in October 2003.  In January 2004, a 
private physician described the veteran's depression as mild.  
The veteran has identified multiple reasons for his 
disability leave from work prior to his retirement, including 
non-service-connected disabilities as well as service-
connected PTSD.

The weight of the evidence establishes that the veteran's 
PTSD results in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  The 
Board finds that the findings of the March 2003 VA 
examination are not consistent with the ongoing outpatient 
treatment records from the VA mental health clinic.  A rating 
higher than 30 percent is not warranted.  In this regard, the 
Board notes that the veteran worked at the same job and lived 
with his companion for many years, and is only receiving 
outpatient treatment with medication.  It appears that his 
current retirement is primarily due to non-service-connected 
conditions, and to age.  The symptoms required for a higher 
rating have not been shown.  He does not have any other 
symptoms reflective of more than a 30 percent rating.  In 
addition, he did not have any symptoms that may be considered 
analogous to the listed criteria for a 50 percent rating.  38 
C.F.R. § 4.130, Code 9411; see Mauerhan, supra.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for PTSD is denied.


REMAND

With respect to the claims for service connection for a skin 
disorder and E.D., although further delay is regrettable, the 
Board finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for a skin 
disorder, the veteran has reported that he received VA 
treatment for a skin disorder at the Wilmington VA Medical 
Center (VAMC) in 1966 and 1967.  Records of such treatment 
are not on file.  Although the RO made an unsuccessful 
attempt to obtain such records in 1980, the Board finds that 
another attempt should be made.  38 U.S.C.A. § 5103A(b); See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

The veteran is also advised that he may submit pertinent 
evidence tending to show that he currently has a skin 
disorder which is related to service.  38 U.S.C.A. § 5103(a).

The evidence reflects that the veteran has been diagnosed 
with organic impotence.  He asserts that his E.D. is related 
either to in-service prostatitis or to service-connected 
diabetes mellitus.  The Board finds that a medical 
examination is necessary to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  The RO should schedule the veteran 
for a VA examination to determine the etiology of current 
E.D.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a skin disorder 
and/or E.D. since separation from 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

In particular, the RO should attempt to 
obtain VA medical records dated in 1966 
and 1967 from the Wilmington VAMC 
pertaining to a skin disorder.

2.  After receiving the above evidence, 
the RO should determine whether a medical 
examination is necessary to make a 
decision on the claim for service 
connection for a skin disorder, including 
as secondary to herbicide exposure.  See 
38 U.S.C.A. § 5103A(d)(2).  If the RO 
determines that such an examination is 
necessary, it should be scheduled.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of current E.D.  The claims file 
should be reviewed by the examiner, and 
the examination report should reflect 
that this was done.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent) that current 
E.D. is related to in-service prostatitis 
or infections, and whether it is at least 
as likely as not that current E.D. is 
related to diabetes mellitus.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection 
for a skin disorder, including as 
secondary to herbicide exposure, and for 
E.D., including as secondary to service-
connected diabetes mellitus.  The RO 
should consider all evidence received 
since the February 2004 statement of the 
case.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


